DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/01/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 112(b) rejection of claims 9, 18, 27, and 36 has been withdrawn; (2) the 35 U.S.C. 112(d) rejection of claims 7, 16, 25, and 34 has been withdrawn; (3) the 35 U.S.C. 103 rejection of claims 5, 14, 20-27, and 29-36 over Galaev has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-36
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			5, 14, 20-27, and 29-36
Amended claims: 				1-4, 6-13, 15-19, and 28
New claims: 					37-42
Claims currently under consideration:	1-4, 6-13, 15-19, 28, and 37-42
Currently rejected claims:			1-4, 6-13, 15-19, 28, and 37-42
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-13, 15-19, 28, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Huynh-Ba (US 2015/0223501).
Regarding claim 1, Dubois teaches a sweetener composition ([0006]) comprising: a sweetening agent (corresponding to non-caloric or low caloric sweeteners) ([0002]-[0003]); and a Maillard reaction product (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) formed from a Maillard reaction mixture comprising a reducing sugar having a free carbonyl group (corresponding to xylose) and an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]); and a glycosylated steviol glycoside (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, and stevioside modified through enzyme contact) ([0036]) wherein the reaction mixture generates the Maillard reaction products in the absence of the sweetening agent (corresponding to a sweetener composition comprising a sweetener and the salty taste inhibitor) ([00107]), and wherein the sweetener composition has improved mouth feel and taste compared to the sweetening agent ([0003]).  Dubois does not disclose the Maillard reaction to be carried out at a temperature of 50-250°C. 
However, Huynh-Ba teaches that the Maillard reaction requires heating reducing sugars such as xylose ([0032]) and amino acids ([0003]) at temperatures such as 70-250°C ([0019]), which falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have performed the Maillard reaction of Dubois at a temperature disclosed by Huynh-Ba.  Since Dubois discloses a Maillard reaction involving xylose and amino acids but does not specify a temperature, a practitioner would be motivated to consult an additional reference such as 
Regarding claim 2, Dubois teaches the invention as disclosed above in claim 1, including the reducing sugar consisting of a monosaccharide (corresponding to xylose) ([0024]).
Regarding claim 3, Dubois teaches the invention as disclosed above in claim 1, including the amine donor consisting of amino acids and peptides ([0025]).
Regarding claim 4, Dubois teaches the invention as disclosed above in claim 1, including the amino acid consisting of mixtures of amino acids and peptides ([0025]).  Since the claimed list of amino acids includes all 20 naturally-occurring amino acids, it is presumable that soy protein includes at least one of these amino acids.  A skilled practitioner would readily recognize that the Maillard reaction can occur with any one of these amino acids since the Maillard reaction process is known in the art, as taught by Huynh-Ba ([0003]); therefore, although Dubois teaches the hydrolysates includes mixtures of amino acids, a practitioner would readily recognize that the reaction can occur with any single amino acid isolated from the hydrolysate, which renders the claim obvious.
Regarding claim 6, Dubois teaches the invention as disclosed above in claim 1, including the glycosylated steviol glycoside is rebaudiosides A-F, dulcoside A, or rubusoside ([0036]).
Regarding claim 7, Dubois teaches the invention as disclosed above in claim 1, including the sweetening agent comprises a stevia extract, a steviol glycoside 
Regarding claim 8, Dubois teaches the invention as disclosed above in claim 1, including the sweetening agent is selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N­[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl ]-L-phenylalanine I-methyl ester ([0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), neohesperidin dihydrochalcone (NHDC) ([0035]), and naringin dihydrochalcone ([0092]).
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the sweetening agent is a swingle extract (corresponding to Luo Han Guo), rubusoside, and mogroside ([0036]).  Dubois also discloses the inclusion of glycosylated mogrosides and glycosylated sweet tea glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]).
Regarding claim 10, Dubois teaches a method for improving the taste profile and mouth feel of a sweetening agent ([0003]), comprising the steps of: preparing Maillard reaction products formed from a reaction mixture comprising (a) a reducing sugar (corresponding to xylose) and (b) an amine donor (corresponding to soy protein hydrolysates) ([0024]), and adding a sufficient amount of the Maillard reaction product to the sweetening agent to generate a sweetener composition ([0007]), wherein the sweetener composition has improved taste profile and mouth feel compared to the sweetening agent ([0003]).  It also teaches the sweetener composition includes a glycosylated steviol glycoside prima facie obvious”.  See MPEP 2144.04.IV(C).  Dubois does not teach the heating of the reaction mixture at a temperature in the range of 50-250°C to form a Maillard reaction product.
However, Huynh-Ba teaches that the Maillard reaction requires heating carbohydrates such as xylose ([0032]) and amino acids ([0003]) at temperatures such as 70-250°C ([0019]), which falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have performed the Maillard reaction of Dubois at a temperature disclosed by Huynh-Ba.  Since Dubois discloses a Maillard reaction involving xylose and amino acids but does not specify a temperature, a practitioner would be motivated to consult an additional reference such as Huynh-Ba in order to determine a suitable temperature for a Maillard reaction between xylose and amino acids.
Regarding claim 11, Dubois teaches the invention as disclosed above in claim 10, including the reducing sugar consisting of a monosaccharide (corresponding to xylose) ([0024]).
Regarding claim 12, 
Regarding claim 13, Dubois teaches the invention as disclosed above in claim 10, including the amino acid consisting of mixtures of amino acids and peptides ([0025]).  Since the claimed list of amino acids includes all 20 naturally-occurring amino acids, it is presumable that soy protein includes at least one of these amino acids.  A skilled practitioner would readily recognize that the Maillard reaction can occur with any one of these amino acids since the Maillard reaction process is known in the art, as taught by Huynh-Ba ([0003]); therefore, although Dubois teaches the hydrolysates includes mixtures of amino acids, a practitioner would readily recognize that the reaction can occur with any single amino acid isolated from the hydrolysate, which renders the claim obvious.
Regarding claim 15, Dubois teaches the invention as disclosed above in claim 10, including the glycosylated steviol glycoside is rebaudiosides A-F, dulcoside A, or rubusoside ([0036]).
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 10, including the sweetening agent comprises a stevia extract, a steviol glycoside (corresponding to a glycosylated steviol glycoside (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, and stevioside), or a glycosylated steviol glycoside ([0036]).
Regarding claim 17, Dubois teaches the invention as disclosed above in claim 10, including the sweetening agent is selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N­[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl ]-L-phenylalanine I-methyl ester ([0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, 
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 10, including the sweetening agent is a swingle extract (corresponding to Luo Han Guo), rubusoside, and mogroside ([0036]).  Dubois also discloses the inclusion of glycosylated mogrosides and glycosylated sweet tea glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]).
Regarding claim 19, Dubois teaches a method for improving taste and/or mouth feel profile of a food or beverage composition, comprising the step of adding a sufficient amount of the sweetener composition of claim 1 to a food or beverage composition, wherein the taste and/or mouth feel profiled of the food or beverage composition is improved ([0006]-[0007]; [00121])
Regarding claim 28, Dubois teaches a food or beverage comprising the sweetener composition of claim 1 ([00121]).
Regarding claim 37, Dubois teaches the invention as disclosed above in claim 1, including the reducing sugar is xylose ([0024]) while Huynh-Ba teaches that the amine donor is phenylalanine and the Maillard reaction product has a floral flavor ([0046]).
Regarding claim 38, Dubois teaches the invention as disclosed above in claim 1, including the reducing sugar is xylose ([0024]) while Huynh-Ba teaches that the amine donor is alanine ([0036]) and the Maillard reaction product has a caramel flavor ([0042]).
Regarding claim 39, 
Regarding claim 40, Huynh-Ba teaches a method of introducing a floral flavor into a food or beverage ([0042], [0051]), comprising: adding a sufficient amount of the sweetener composition of claim 37 to the food or beverage to form an improved food or beverage (corresponding to aroma properties of nutritional products can be improved by incorporating a flavor system), wherein the improved food or beverage has a floral flavor ([0046]).
Regarding claim 41, Huynh-Ba teaches a method of introducing a caramel flavor into a food or beverage ([0042], [0051]), comprising: adding a sufficient amount of the sweetener composition of claim 38 to the food or beverage to form an improved food or beverage (corresponding to aroma properties of nutritional products can be improved by incorporating a flavor system), wherein the improved food or beverage has a caramel flavor ([0042]).
Regarding claim 42, Huynh-Ba teaches a method of introducing a popcorn flavor into a food or beverage ([0042], [0051]), comprising: adding a sufficient amount of the sweetener composition of claim 39 to the food or beverage to form an improved food or beverage (corresponding to aroma properties of nutritional products can be improved by incorporating a flavor system), wherein the improved food or beverage has a popcorn flavor ([0042]).

Double Patenting
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of U.S. Application No. 16/403,223.  Although the 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claim 1 requires all the limitations of instant claim 10.

Claims 1, 19, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, and 22 of U.S. Application No. 16/402,413.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claims 1, 15, and 22 require all the limitations of instant claims 1, 19, and 28, respectively.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,846.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claim 1 requires all the limitations of instant claim 1.

Claims 1 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,991.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claim 1 requires all the limitations of instant claims 1 and 28.


Claims 1 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,999.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claim 1 requires all the limitations of instant claims 1 and 28.

Claims 1 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other as co-pending claim 1 requires all the limitations of instant claims 1and 19.


Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 9, 18, 27, and 36: Applicant’s amendment of claims 9 and 18 and cancelation of claims 27 and 35 fully addresses the rejection and therefore, the rejection of these claims are withdrawn.

Claim Rejection – 35 U.S.C. §112(d) of claims 7, 16, 25, and 34: Applicant’s amendment of claims 7 and 16 and cancelation of claims 25 and 34 fully addresses the rejection and therefore, the rejection of these claims are withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1-5, 7-14, 16-23, 25-32, and 34-36 over Galaev and claims 6, 15, 24, and 33 over Galaev as evidenced by Shi:  Applicant’s arguments have been fully considered and are moot.
Applicant stated that amended claim 1 presently requires the sweetener composition to comprise an additional sweetening agent, a Maillard reaction product, and glycosylated 
However, due to the heavy amendment of the current claims, Dubois serves as the primary reference in the current grounds of rejection in combination with Huynh-Ba as described above.  Dubois teaches the production of a sweetener composition comprising 

Double Patenting Rejection of claims 1, 10, 19, and 28 over Applications 16/403,223, 16/402,448, and 16/403,163: Applicant requests that the provisional rejection is held in abeyance until the claims at issue are deemed allowable (Applicant’s Remarks, page 8, paragraph 4).  Therefore, the rejection of the instant claims are maintained as disclosed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KELLY P KERSHAW/Examiner, Art Unit 1791